DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed January 27, 2022 has been entered. Claims 1-5 and 7-8 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection set forth in the Non-Final Office Action mailed September 20th, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 5341596) in view of Ritchey (US 2008/0314062) and Wells (US 1391353).
Regarding claim 1, Kao teaches a flower water receiver (fig. 1) comprising: a main body formed in a cylindrical shape with an open top so as to store water (fig. 2, element 1); a support formed on a part of the main body in the vicinity of a circumference of the self- watering module so as to support a circumference of a lower portion of a flower pot placed in an upper portion of the main body (fig. 2, elements 2 and 12); and a wick support member (fig. 2, element 4) supporting a wick configured to absorb water in the lower portion of the main body and transfer the water to the inside of the flower pot (col. 1, lines 58-68), and configured to be inserted into an inside of a drain hole (fig. 3, element 61) in a central portion of the lower portion of the flower pot.
Kao fails to teach a self-watering module to form water by condensing moisture in the air, and a plurality of vent holes are formed on a side circumferential surface of the main body of the flower water receiver to supply the air to the self-watering module through the plurality of vent holes.
Ritchey teaches a self-watering module to form water by condensing moisture in the air (Ritchey-fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kao to incorporate the teachings of Ritchey by incorporating the self-watering module to the automatic water flower pot. Doing so, would decrease the amount of time one would need to take to water the plants manually. Theoretically, by adding the self-watering module to the flower pot, the owner would never need to manually water the plants again because the self-watering module would be able to condense the moisture in the air while the wick 
Ritchey fails to teach a plurality of vent holes formed on the side.
Wells teaches a plurality of vent holes formed on the side (Wells-fig. 1, elements 4 and 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kao in view of Ritchey to incorporate the teachings of Wells by incorporating the plurality of vent holes on the side to the automatic water flower pot. Doing so, would allow the self-watering module to increase the amount of moisture it would be getting from the air. By adding a plurality of vent holes, the user ensures that the self-watering module is never not getting enough air input.
Regarding claim 2, Kao, as modified, teaches the support comprises a plurality of support ribs (Kao-fig. 2, element 12) configure to protrude from the bottom of the main body (Kao-fig. 2, element 11), which is in the vicinity of the circumference of the self-watering module, to the upper side to extend radially outward from the inside, and arranged to be spaced apart from each other in a circumferential direction (Kao-fig. 1, element 1).
Regarding claim 3, Kao, as modified, teaches a fixing bracket (Ritchey-fig. 1, element 46) configured to cover at least one portion of the self-watering module (Ritchey-bracket 46 covers at least a side portion of the self-watering module) so as to fix the self-watering module to the bottom of the main body (Ritchey-note the bolt holes at the bottom of 46), wherein the wick support member (Kao-fig. 2, element 4) is integrally fixed to the fixing bracket.
Regarding claim 4, Kao, as modified, teaches the fixing bracket (Ritchey-fig. 1, element 46) comprises an upper cover (Ritchey-upper portion of element 46) configured to cover at least one portion of an upper portion of the self-watering module, wherein the wick support member (Kao-fig. 2, element 4) is fixed to the upper cover, and the upper cover in the vicinity of a circumference of the wick 
Regarding claim 5, Kao, as modified, teaches the self-watering module comprises a thermo element (Ritchey-fig. 6b, air-to-air heat exchanger element); a cooling member (Ritchey-fig. 6b, refrigerant evaporator element) provided in a cooling portion of the thermo element; a heat radiating member (Ritchey-fig. 6b, air to water heat exchanger) provided in a heat radiating portion of the thermo element; and a cooling fan (Ritchey-fig. 6b, fan element) configured to cool the heat radiating member.
Regarding claim 7, Kao, as modified, teaches a fixing bracket (Ritchey-fig. 1, element 46) fixed to the bottom of the main body (Kao-fig. 2, element 11) and covering at least a part of the self-watering module, wherein the wick support member (Kao-fig. 2, element 4) is fixed to the fixing bracket.
Regarding claim 8, Kao, as modified, teaches the fixing bracket (Ritchey-fig. 1, element 46) comprises a pair of bottom supports (Ritchey-bottom portion of element 46, noting the bracket supports on the bottom) between which the self-watering module disposed and an upper cover (Ritchey-upper portion of element 46) covering at least a part of an upper portion of the self-watering module.

Response to Arguments
Applicant's arguments filed January 27th, 2022 have been fully considered but they are not persuasive. The applicant fails to consider the claims in view of the prior art, and therefore, renders the argument unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICHOLAS LEO SENECZKO/               Examiner, Art Unit 3644                                                                                                                                                                                         

/TIMOTHY D COLLINS/               Supervisory Patent Examiner, Art Unit 3644